FILED
                            NOT FOR PUBLICATION                             FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50426

               Plaintiff - Appellee,             D.C. No. 3:04-cr-02105-BEN

  v.
                                                 MEMORANDUM *
MELISSA JIMENEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Melissa Jimenez appeals from the 12-month sentence imposed following the

revocation of her supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jimenez contends that the district court procedurally erred because it failed

to explain its reasons for imposing an above-Guidelines sentence. She also

contends that her sentence is substantively unreasonable because the sentence is

longer than necessary. Jimenez’s contentions are not supported by the record. The

district court did not procedurally err, and Jimenez’s sentence is reasonable in light

of the totality of the circumstances and the relevant 18 U.S.C. § 3553(a) sentencing

factors. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Jimenez last contends that 18 U.S.C. § 3583(e) is unconstitutional under

Apprendi v. New Jersey, 530 U.S. 466 (2000). As she concedes, this contention is

foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220, 1223-25 (9th Cir.

2006), and United States v. Santana, 526 F.3d 1257, 1262 (9th Cir. 2008).

      AFFIRMED.




                                           2                                    11-50426